Citation Nr: 0735776	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-22 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to extension of a temporary total rating under 
38 C.F.R. § 4.29, based on a period of hospitalization in 
2003, prior to April 1, 2003.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
December 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) as a result of rating decisions and compensation 
payments issued by the Waco, Texas Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).


FINDING OF FACT

The veteran had inpatient treatment for service-connected 
PTSD from March 12, 2003, to June 6, 2003.


CONCLUSION OF LAW

The veteran is entitled to payment of disability compensation 
at the 100 percent rate from March 12, 2003, to June 6, 2003.  
38 C.F.R. §§ 3.400, 4.29 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Correct Period for Temporary Total Rating

The veteran receives VA disability compensation for service-
connected post-traumatic stress disorder (PTSD).  In 2003, he 
had a period of VA inpatient treatment for PTSD.  The RO 
granted entitlement to a temporary total rating under 
38 C.F.R. § 4.29 for the period of hospital treatment.  The 
veteran contends that he has not received payment of 
disability compensation at the 100 percent rate for the 
entire period for which he was entitled to the temporary 
total rating.

The veteran reports, and treatment records confirm, that his 
inpatient treatment for PTSD at the Central Texas Veterans 
Health Care System at Waco, Texas, began on March 12, 2003, 
and ended on June 6, 2003.  In an May 2003 rating decision, 
the RO granted entitlement to a temporary total rating under 
38 C.F.R. § 4.29 for March 12, 2003, through May 31, 2003.  
In a November 2003 rating decision, the RO amended the period 
of the temporary total rating to March 12, 2003, through June 
30, 2003.

In March 2007, the veteran and his spouse provided testimony 
at a hearing before the undersigned Acting Veterans Law 
Judge.  They indicated that VA had paid the veteran 
compensation at the 100 percent rate for some period, but 
that they did not believe that VA had paid compensation at 
the 100 percent rate for the entire period of the veteran's 
hospitalization.  They expressed their belief that the 
veteran should be compensated at the 100 percent rate for 
March, April, May, and June 2003.

Under 38 C.F.R. § 4.29, VA will assign a total, 100 percent 
disability rating when a service-connected disability has 
required hospital treatment for a period in excess of 21 
days.  The increased rating will be effective the first day 
of continuous hospitalization, and will be terminated 
effective the last day of the month of hospital discharge.  
38 C.F.R. § 4.29(a).  On these total ratings, VA regulations 
governing effective dates for increased benefits will 
control.  38 C.F.R. § 4.29(d).  The effective date of 
increased disability compensation will be the earliest date 
as of which it is factually ascertainable that an increase in 
disability had occurred, if a claim is received within one 
year from such date; otherwise, the date of receipt of a 
claim.  38 C.F.R. § 3.400(o)(2).

In this case, it was factually ascertainable that the 
veteran's PTSD required inpatient treatment when he was 
admitted for such treatment, on March 12, 2003.  Less than a 
year after that date, in July 2003, the RO received the 
veteran's claim for a temporary total rating based on 
hospitalization.  Thus, the correct beginning date of the 
veteran's temporary total rating under 38 C.F.R. § 4.29 is 
March 12, 2003.  The veteran was discharged from the VA 
Medical Center on June 6, 2003.  The correct ending date for 
his temporary total rating is June 30, 2003, the last day of 
the month of the discharge.  VA rating decisions issued in 
November 2003 and November 2004 correctly show these starting 
and ending dates for the temporary total rating.

In April 2007, the RO issued an audit of the account of 
payment of disability compensation to the veteran.  The RO 
official wrote that the veteran has been paid at the 100 
percent rate for the period from April 1, 2003, to June 30, 
2003.  Based on that accounting, it appears that the veteran 
has not been paid at the 100 percent rate for the period from 
March 12, 2003, to March 31, 2003.  The veteran is entitled 
to payment at the 100 percent rating for that period.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.  The notice must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The RO provided the appellant notice with regard to his 
claims by letters dated in August 2003 and March 2006.  As 
the Board has made a favorable decision in this appeal, the 
Board need not provide further notification or assistance to 
the veteran.  The Board also does not need to discuss further 
VA's compliance with the laws and regulations involving 
notification and the development of evidence.




ORDER

The veteran is entitled to payment of disability compensation 
at the 100 percent rate for the period from March 12, 2003, 
to June 30, 2003.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


